Council Question Time
The next item is Question Time (B6-0445/2006).
The following questions have been submitted to the Council.
Subject: Qualified majority for an area of freedom, security and justice, and for immigration
Given the delays holding up the coming into force of the Treaty establishing a Constitution for Europe, and the prospect of a further enlargement which will make it still more difficult to adopt decisions unanimously, does the Council intend to push ahead with the legal changes required in order that decisions relating to the establishment of an area of freedom, security and justice, or at least to immigration, can be taken by qualified majority, since there is an urgent need to develop fresh policies in this area?
President-in-Office of the Council. (FI) Mr President, ladies and gentlemen, the European Council that met last June asked the Finnish Presidency to work closely with the Commission to look into ways of improving decision-making and action in the area of freedom, security and justice on the basis of the current Treaties. The Commission has put forward several proposals for this in its communication 'Implementing the Hague Programme: the way forward'. The proposals are being considered by the European Council, which is expected to return to them at its meeting in December.
The main proposal by the Commission for improving the decision-making process relates to the use of the passerelle clause under Article 42 of the Treaty on European Union. That would bring police cooperation and criminal justice within the framework of the Treaty establishing the European Community. The proposal was discussed at the informal meeting of Ministers of Justice and Home Affairs this September, although it did not obtain the unanimous support it needed under Article 42 of the Treaty on European Union. The Presidency will be giving a report on this to the European Council in December.
I would also ask the honourable Member to note that the Council gave a decision on 22 December 2004 on applying the codecision procedure in certain areas under Title IV of Part Three of the Treaty establishing the European Community, which are measures referred to in Article 62(1), (2)(a), and (3) and Article 63(2)(b) and 3(b), which concern, for example, the lifting of checks at internal borders, checks at external borders, conditions relating to travel, sharing the burden of responsibility in matters to do with refugees, illegal immigration and illegal residence.
(ES) Madam President-in-Office of the Council, I believe that you have given me the information you have at the moment. I simply wished to stress one point. immigration.
At the moment we want to create a great Union market, a great area of freedom, security and justice. Theoretically there are external borders and then internal borders, but the external borders differ from State to State and, therefore, if decisions cannot be adopted in the Council in this area enabling immigration to be regulated in a uniform manner throughout the European Union, it will be impossible to create a great Union market.
Do you think it will be possible to make progress at the December Council, at least on this point, in order to ensure that decisions relating to European immigration policy are not subject to unanimity, but to majority, in accordance with the 'passarelle clauses' that you have just referred to?
President-in-Office of the Council. (FI) Mr President, ladies and gentlemen, it is the Presidency's aim specifically to strengthen the Union's consistent and comprehensive immigration policy, which covers both legal and illegal immigration. It is also worth pointing out that the second point in Article 67(2) of the Treaty establishing the European Community allows the Council, acting unanimously after consulting the European Parliament, to take a decision for the codecision procedure to be applied to legal immigration.
Can the President-in-Office confirm that these are subject matters which, for the United Kingdom and Ireland, are covered by the special protocol annexed to the Treaty, which allows those two countries to opt in or opt out of any measures adopted?
Having regard to that fact, President-in-Office, do you agree that it is quite unreasonable for some people in those countries to object to switching to qualified majority voting on the grounds that national sovereignty would be lost, because, in any case, it is an area that those countries can opt in and opt out of, and it would be quite unreasonable to block such a decision on those grounds?
President-in-Office of the Council. (FI) Mr President, representing the Council as I do, I do not want to adopt a position on debates going on within the Member States. Let me just say that the use of the passerelle requires the unanimous decision of the Member States of the Council, but hitherto no such unanimity has been found. This matter will continue to be looked into, however, as cooperation on justice and home affairs is just the sort of cooperation where Europeans expect and hope for effective action on the part of the Union.
- (LT) Madam Minister, I have a question concerning migration. The European Commission has presented its Green Paper on an EU approach to managing economic migration. We all know that this is primarily economic migration. The Paper states that entry to a Member State is a question that falls within the competence of the Member State. Therefore, I would like to determine whether the discussion concerning the transition to qualified majority voting does not violate the subsidiarity principle in this case?
President-in-Office of the Council. (FI) Mr President, any switch to qualified majority decision-making will of course be decided upon with reference to the European Union Treaties. These are therefore matters in which the Union has competence, and I now refer to the answer which I gave to the previous question when I said that unanimity has hitherto not been found.
Subject: Promotion of the decent work for all agenda
In its statements on its programme of work, the Finnish Presidency reports that it will continue the dialogue on the social aspects of globalisation based on the Commission's Communication 'Promoting decent work for all' final).
What specific measures has the Council planned to meet the challenges of globalisation?
How is the promotion of the decent work agenda integrated into those measures, given that the European Union can contribute towards the implementation of that agenda?
President-in-Office of the Council. (FI) Mr President, ladies and gentlemen, in September the Finnish Presidency proposed some Council draft conclusions on decent work. The proposal has now been debated by three Council preparatory bodies, where the discussions have been on social issues, questions relating to trade and questions relating to development cooperation, because decent work is a vital factor in all these three areas of policy.
The Council is expected to adopt its conclusions in December. The Presidency's draft conclusions consider several matters with reference to the Commission communication on decent work, which the honourable Member mentions. Apart from proposing Council draft conclusions on decent work, the Council, during the Finnish presidential term, has spent a good deal of time and done a lot of work on the proposal for a European Globalisation Adjustment Fund, something that has been examined by the European Parliament. Finland hopes that this will reach a conclusion as soon as possible so that the fund can be used to help employees who are likely to feel the negative impact of globalisation.
At the informal Council meeting of Employment, Social and Health Ministers in Helsinki on 6-8 July, the ministers present discussed how productivity might be improved by developing the quality of working life. They stressed the importance, for example, of the spiral of growth of decent work and labour productivity.
At the sixth ASEM Summit in Helsinki on 10 and 11 September, the Heads of State or Government acknowledged the need to strengthen the social dimension of globalisation and emphasised that productive employment, decent work, the rights of all employees, social welfare and dialogue in the labour market are decisively important for sustainable socio-economic development. 'Decent work for all' was also the main theme of the high-level segment of the meeting of the UN's Economic and Social Council on 3-5 July 2006. The Commission is, moreover, organising a conference on decent work in Brussels on 4-5 December.
The Action Programme for Decent Work covers freely chosen productive employment and a respect for rights at work, as well as labour standards, dialogue between the Social Partners, social security and gender equality. The Programme's scope is an opportunity for the EU's institutions, especially the European Council and the Council, as legislators, to examine, and encourage various bodies to examine, the notion of decent work in its entirety, both inside Europe and also in the context of Europe's trade and development cooperation relations with third countries.
The social dimension of globalisation and decent work are the EU's priority themes in its efforts to achieve consistency in development policy. When the cash in the European Development Fund is allocated, special attention needs to be paid to several issues, including that of decent work. Considerations relating to certain challenges posed by globalisation were also on the agenda at the Informal Tripartite Social Summit in Lahti in October.
(EL) Mr President, I thank the President-in-Office of the Council for her reply. I wanted to also ask if provision has been made for funding the decent work agenda and if there is agreement on such funding in the Council.
President-in-Office of the Council. (FI) Mr President, no decisions have yet been taken on this funding, as far as I understand, and obviously Parliament, as an important budgetary authority, can also influence where common funds are channelled.
Since today we are discussing the challenges of globalisation, my question is about the European Globalisation Adjustment Fund, our new annual fund, our new financial instrument to meet the challenges of globalisation. Is the Council in a position to enforce this fund as soon as possible, and by that I mean in 2007?
President-in-Office of the Council. (FI) Mr President, we aim to take decisions on the European Globalisation Adjustment Fund as soon as possible, although there have been some extremely tough discussions about the main principles on which it would operate - that is, the criteria for situations where the fund is able to intervene, and the amount of aid that could be granted.
Subject: EU-India Free Trade Agreement
On 28 September 2006, the European Parliament's resolution on EU-India Trade and Economic Relations (P6_TA(2006)0388) received 'overwhelming support' from across the political spectrum of the House. The resolution makes clear that, whilst there will be no EU retreat from multilateralism, a Doha deal does not preclude a bilateral 'WTO-Plus' arrangement, which goes beyond what a lowest common denominator WTO deal could now provide. Does the Council agree that only through greater openness to strategic partnerships will the EU and India achieve our common ambitions in the areas that will dictate the terms of the 21st Century: protection of intellectual property rights, open markets for services and investment, and effective trade defence instruments? What is the Council's opinion of this resolution and, specifically, what is the Council's view of its recommendation for an EU-India Free Trade Agreement? What was the substance of discussions at the EU-India Summit in Helsinki on this issue?
President-in-Office of the Council. (FI) Mr President, ladies and gentlemen, the Council has noted the European Parliament's resolution on trade and economic relations between the EU and India.
The Seventh EU-India Summit in Helsinki on 13 October examined trade and economic relations between the parties. In particular, a report by the EU-India High Level Trade Group was examined. The Group was set up at the 2005 summit to look into how bilateral trade and investment relations could be developed and expanded.
The Group recommended that a large-scale trade partnership be developed through talks on a comprehensive trade and investment agreement. It was also the Group's view that a major, comprehensive agreement would also be of significant benefit to both the EU and India. The Group recommended that future talks should cover the areas set forth in the report, such as trade in goods and services, investment, the promotion of trade, public procurement, technical regulations, intellectual property and geographical indications, competition policy, and the settlement of disputes.
Discussions on this at the Summit were constructive and reflected support for the work of the Group. The EU-India Summit took a positive view of the Group's work and backed its proposal for a future, comprehensive trade and investment agreement. The view was taken at the Summit that both parties should promote the start of negotiations on an agreement of this sort. Both parties are now holding internal discussions on this. The Summit was also confirmation of the undertaking and commitment on the part of both parties to achieve a strategic partnership and close cooperation, which has helped strengthen relations between the EU and India.
President-in-Office, only last week I was informed by Kamal Nath that he found the report I had prepared on behalf of the Committee on International Trade to be very helpful and that he was able to quote it in the negotiations.
The notion of a free trade agreement with India is clearly a key element of Commissioner Mandelson's external review strategy Global Europe, which sets out a clear strategy for building bilateral trade arrangements with emerging economies, notably in Asia. What is the Council's view of this new strategy and does it believe such bilateral arrangements are the best mechanism for advancing Europe's growth and competitiveness, and how does this stand in relation to our commitment to the multilateral Doha round?
President-in-Office of the Council. (FI) Mr President, just yesterday at a meeting of the General Affairs and External Relations Council, the Council adopted its conclusions on this 'Global Europe' review. The Council also takes the view that bilateral arrangements are likely to supplement the multilateral WTO-based trading arrangements. So they do not mutually exclude one another: they complement one another. That, furthermore, is one reason why the Union is also proactive in the negotiations on bilateral trade agreements.
Parliament's support for the agreement between the EU and India is of course important, but there is still a debate going on within the Council on this mandate.
Subject: External Relations Council meeting of 15 September
Given that transparency is, laudably, a theme of the Finnish Presidency, will the Presidency identify the Member State(s) which at the 15 September 2006 meeting of the General Affairs and External Relations Council blocked a formal conclusion regarding CIA illegal activities in response to President Bush's admission of 6 September that CIA secret prisons existed?
President-in-Office of the Council. (FI) Mr President, ladies and gentlemen, the Council discussed the matter of CIA secret detention centres at a meeting held on 15 September. EU ministers repeated that they were committed to the effective fight against terrorism using all the ways and means available.
Terrorism in itself is a threat to the system of values that is based on the rule of law. The Council repeated its insistence that human rights must be respected and humanitarian standards complied with in the fight against terrorism. Representatives of the Member States therefore welcomed the statement by the US Administration that all prisoners would be treated in accordance with the provisions of the Geneva Convention, and its assurances that the International Committee of the Red Cross would have access to the prisoners in question.
The existence of secret detention centres, where imprisoned persons are held in a legal vacuum, is against international humanitarian law and international criminal justice. The EU ministers said that they would continue the dialogue with the United States of America which focuses on the notion that a respect for human rights should be guaranteed even in the fight against terrorism. This dialogue has been continued. These views, which were strongly expressed at the meeting, will appear in the bulletin on the meeting.
deputising for the author. - President-in-Office, I am reassured by some of what you say, but great concern remains about so much that may or may not have actually taken place, and we need to establish the facts.
According to an article in the Italian newspaper l'Unità, on 7 December 2005 Condoleezza Rice had frank discussions with EU ministers at a dinner at which the issue of extraordinary renditions was discussed. I should like to know whether this dinner took place. If so, who was there? Were extraordinary renditions discussed? If so, what was said?
President-in-Office of the Council. (FI) Mr President, the dinner to which the honourable Member refers was not organised by the EU Presidency, at least. We know nothing about the dinners the Member States of the European Union organise within the context of their own foreign relations, and we cannot possibly comment.
Excuse me, it may be a matter of the interpretation but I am quite surprised to hear what you say, because I do not think that you have responded to either of the questions.
You have not responded to the first question that was put to you in writing. You refer to the dinner on 7 December of last year as concerning bilateral relations between Member States and the US. If I understand correctly, that was a meeting where all the Member State governments and the US were represented, and if I am not mistaken Mr Solana and Mr de Vries were there as well. I think, President-in-Office, that a great deal has come out in the meantime about the existence of secret prisons and the rendition flights that took place in Europe.
Can you confirm that the dinner took place and that the matter was discussed? When will the Council start its own investigation and recognise what the rest of the world already knows?
President-in-Office of the Council. (FI) Mr President, unfortunately the alleged dinner organised on 7 September this year during the Finnish Presidency, and the suggestion that it was organised by the Presidency as an EU occasion, does not ring any bells with me. So I would say again, as I did in answer to the previous question, that no such dinner was organised by the Finnish Presidency. Perhaps you should also check the calendar to see whether it was actually held this autumn.
I answered the first question and the question submitted in writing on behalf of the Council as a whole and with regard to what was discussed and debated at the meeting of the General Affairs and External Relations Council of 15 September 2006 and the matters on which consensus was reached. I still repeat that the Council is not responsible for how Member States handle their bilateral relations with different countries, and that it is not aware of everything that goes on.
Subject: The Armenian genocide
The President of France, Jacques Chirac, said in a speech in Armenia on 30 September that Turkey must acknowledge the genocide against the Armenians in order to become a Member of the EU. Chirac described an acknowledgement of the genocide as a precondition for future EU membership. On 3 October, the EU Commissioner for Enlargement, Olli Rehn, adopted the opposite position, stating that there was no need for Turkey to acknowledge the genocide in order to join the EU. It is after all the Council that accepts new members into the EU. Does the Presidency consider that Turkey must acknowledge the genocide against the Armenians? What is the Council's agreed position on this political issue?
President-in-Office of the Council. (FI) Mr President, ladies and gentlemen, accession negotiations with Turkey began when it was considered that that country met the Copenhagen political criteria. This means that Turkey is assumed to be complying with the reform process and endeavouring to bring in new reforms. As the negotiating framework adopted by the Council in October 2005 states, progress in the negotiations depends on Turkey's progress in the implementation of reforms.
The Council of the European Union will not adopt an opinion on the alleged genocide of Armenians in Turkey. Making historical judgments is the job of historians. The Union takes a positive view of certain initiatives, such as the conference in Turkey on the Armenian Question and Prime Minister Erdogan's proposal to set up a joint Turkish-Armenian commission of historians to research the tragic events of 1915. The Union is enthusiastically encouraging Turkey to do all it can to improve relations with its neighbour Armenia, especially with regard to opening the border between the countries, which would be a very propitious move for the entire region.
It was this summer that the European Council last reconfirmed that it would adhere to its commitments on enlargement. No new criteria should be set midway though the negotiations process.
(SV) Mr President, it is not clear to me whether the Minister believes that Turkey must acknowledge the genocide or whether this is something that is to be left up to Turkey and Armenia to settle. What is the Minister's view on this?
Like the rest of the Swedish June List, I am in favour of Turkish membership, provided that Turkey meets the conditions of membership. Is it not a cause of concern that modern Turkey, which is a nation state founded, in fact, in the early 1920s, should refuse to acknowledge an action committed by the Ottoman empire many years before? What does the Minister have to say about that?
President-in-Office of the Council. (FI) Mr President, as I said in my previous answer, the Council of the European Union will not adopt a position on the alleged genocide of Armenians in Turkey. Making historical judgments is the job of historians. The Union, takes a positive view of certain initiatives, however, to shed new light on the tragic events of 1915. The Finnish Presidency and the Commission too have stated that an admission regarding the Armenian genocide is not a criterion for Turkey's membership of the EU.
- (LT) Madam Minister, I fully agree that historians are the ones charged with evaluating history; however, they have different attitudes. A democratic state, which is unable to assess its own past, cannot be called democratic. I doubt that Turkey complies with the first Copenhagen criterion. Turkey also fails to meet other requirements, such as the specification of the Ankara Protocol to open Turkish ports to Member States of the European Union. It seems that Turkey is dictating EU membership terms; therefore, I am concerned about possible severe outcomes if Turkey starts dictating further terms.
President-in-Office of the Council. (FI) Mr President, the Union itself dictates and imposes the conditions of membership for new Member States, but it is important that no new conditions or new criteria are set midway through the accession process.
The last time that the Commission made an evaluation of the extent to which conditions for membership were being met was in its report out on 8 November. Ultimately, an analysis of the scope for continued talks with Turkey will also be undertaken at the December European Council.
(FI) Mr President, Minister Lehtomäki, you have now twice stated the Finnish Presidency's view that recognition of the Armenian genocide cannot be a new condition for Turkey's membership. The Commission is of the same opinion. Is this the Council's common position, by which I mean has the legislative process on the Armenian genocide now under way in France been discussed and common conclusions adopted?
I would also like to ask how the Council intends to deal with the report on integration capacity adopted yesterday by Parliament's Committee on Constitutional Affairs and which is to be adopted in December's plenary part-session.
President-in-Office of the Council. (FI) Mr President, as I said in an earlier answer, it was this summer that the European Council last stated that it would adhere to its commitments on enlargement. The Council is also committed to the notion that no new criteria will apply to candidate countries in terms of integration capacity or absorption capacity. It is more a question of the process of reform which the Union must in any case be able to make from within.
My understanding is that the Council has not properly discussed the Armenian genocide, but there will be a thorough debate on enlargement, its criteria and common views in the December European Council, so we will certainly know more after that. The Council will in any case take note of Parliament's resolution, to which the honourable Member refers.
Subject: Homophobia in Poland
I would like raise your awareness of an unfortunate setback in the implementation of basic human rights in Poland. The Polish Selection Committee of the YOUTH Programme has decided to reject the European Voluntary Project on the grounds that it would 'propagate homosexual behaviour and attitudes among young people'. This sort of statement is extremely discriminatory and against the fundamental rights of the European Union.
This is not the first time Poland has violated Article 13 of the Treaty of Amsterdam, which guarantees equal rights for people of all sexual orientations. As a Member State of the European Union, Poland must respect the treaties and values it has agreed to.
Will the Council react to this sort of breach of basic human rights? What kind of measures does the Council intend to take in order to make sure that the Treaty is respected across the European Union?
President-on-Office of the Council. (FI) Mr President, ladies and gentlemen, the Council has unfortunately not discussed this issue, as it does not fall within its competence. The promotion of human rights, however, is one of the European Union's main priorities. Commitment on the part of the Member States of the Union to a respect for fundamental rights is also written into the EU Charter of Fundamental Rights.
The Member States of the EU are also members of the Council of the Europe and thus committed to compliance with their obligations under the European Convention on Human Rights. Presumably, when the European Union Agency for Fundamental Rights is set up and in operation, it will strengthen the Union's monitoring and information facilities, thereby promoting the implementation of fundamental rights to the greatest possible degree.
It still needs to be said once and for all that it is for the Commission, not the Council, to monitor implementation of the Union's Treaties.
(FI) Mr President, Mrs Lehtomäki, we nevertheless have precedents for the Council including in its agenda supposed or impending human rights violations on the part of one Member State. When Austria's new government was elected, certain Member States pushed through sanctions against Austria in the light of its government programme. This is now, however, a matter of concrete decisions which official bodies in Poland have taken, which is to say that they have completely rejected the perfectly reasonable application for YOUTH programme funding for no good reason whatsoever. Does the Council not think that this would be at least as important an issue as the Austrian government programme was, though that did not lead to any tangible human rights violations?
President-in-Office of the Council. (FI) Mr President, following the case which I believe the honourable Member is referring to, the status of fundamental rights in the work of the Union was in fact reconfirmed in the Union Treaties. There is now no plan, however, to act on the basis of any sort of precedent, and the implementation of this Community programme and matters relating to its criteria are of course the responsibility of the Commission.
As the author is not present, Question No 8 lapses.
Subject: UN Human Rights Council
The UN Human Rights Council (UNHRC) has concluded its second round of sittings without adopting any of the resolutions put before it. The debates were dominated by those countries which have a history of human rights abuse, and no leadership was given by those states which are deemed to be the defenders of human rights. Furthermore, although the reform seeks to confer powers to enable rapid action to be taken in the event of serious violations of human rights, the UNHRC failed to deliver an opinion on the situation in Darfur, the attacks on civilians in Sri Lanka, or the consequences of the violence in Lebanon and the occupied territories.
What is the Council's opinion of the outcome of the second sitting of the UNHRC? What role is the Council prepared to play in the UNHRC's deliberations? What measures are planned in order to tackle the challenges it faces if it wants to be an effective body?
President-in-Office of the Council. (FI) Mr President, ladies and gentlemen, the European Union took an active role in the first and second session of the Human Rights Council. The Human Rights Council should live up to the high expectations which the international community has set for it, and needs to employ effective and fruitful mechanisms to be able to fulfil all its tasks.
The European Union believes that it is too early to judge the work of the Human Rights Council properly. We are establishing a new body with new working methods and processes, and this will take time, patience and creativity. The Human Rights Council's broad mandate covers the prevention of violations and the building of cooperation and resources, but urgent human rights situations also have a major role. Crucial to the new body's role are cooperation and dialogue, which are contained in the UN General Assembly resolution, on the basis of which the Human Rights Council was established. The EU thus intends to continue to work steadfastly with other countries in the same spirit, and hopes that the other players involved are equally committed.
The EU's view of the second session of the Human Rights Council is that it was a very positive achievement to hold discussions on situations on both certain matters and country situations, within the context of the Special Procedures, and with the UN's human rights body. Allowing extra time for the Special Procedures was a major improvement in Human Rights Council practices. The quality of the dialogue and the large attendance figures were a tribute to the important role that the Special Procedures and the human rights body play within the human rights machinery, in that, for example, they bring the discussions closer to practical realities and act as an early warning system. This work needs to be developed in future sessions.
The EU welcomes the active participation of NGOs in the debate both on particular subjects and on national situations. The EU continues to support their active participation in all the work of the Human Rights Council. The EU supported the efforts made by Mr de Alba, President of the Human Rights Council, to draft a concrete 'omnibus' resolution, based on a consensus on Human Rights Council results, and relating to certain matters and urgent human rights situations. The EU regrets that the talks on the text did not lead to consensus. The EU is in favour of an approach based on consensus whenever possible, and worked very hard for this at the second session of the Human Rights Council. We will continue along this path in the future too.
It was a disappointment for the EU that no tangible results were achieved regarding the very serious human rights violations that have taken place in Darfur. Action on the part of the Council is also needed in other urgent situations, such as that in Sri Lanka. The EU intends to continue to be active so that the Human Rights Council can fulfil all the tasks within its mandate at future sessions.
deputising for the author. - (ES) Thank you very much for your reply, Madam President-in-Office of the Council. We currently have the problem that the United Nations Human Rights Council is suffering from the same defects as the Commission on Human Rights, that is, its inability to adopt resolutions.
The European Union and its Member States, particularly those that are members of the Human Rights Council, can help to overcome this situation. Specifically, tomorrow, 15 November, a special meeting is taking place on Israel's violations of human rights in the occupied territories, and from 27 November to 8 December the Council will consider its decisions.
Does the Presidency-in-Office of the Council believe that the States of the European Union can help to achieve results in these two coming meetings?
President-in-Office of the Council. (FI) Mr President, the Union has an important role to play in the work of the Human Rights Council, and preparations are now under way for the Council's third session. This will mainly focus on formulating the Council's working practices. The Union is now very actively participating in the preparatory work that is taking place in Geneva. The Council's future agenda is also being discussed. The EU aims to push its own objectives through in these talks, for example, to ensure that the special mechanism system is preserved and reinforced. In addition, the Union will be involved in discussions on the establishment of a new periodic review.
- (LT) Madam Minister, as a member of the delegation of the Subcommittee on Human Rights of the European Parliament, I have participated in the session of the Human Rights Council of the United Nations and have seen the Member States of the European Union negotiating their positions and trying to speak with one voice. My question is as follows: what issues were initiated by the European Union to be discussed in the Human Rights Council during the Presidency of Finland?
President-in-Office of the Council. (FI) Mr President, if the honourable Member is referring to the development of the working practices of the Human Rights Council, then, as I have just said, this matter will be the main theme at the third session, and the Union is very actively involved in preparations for it. The Human Rights Council has already debated some issues that were EU initiatives, but all the initiatives that featured at the second session were postponed until the start of the session in November-December, and preparations for that are now under way.
Subject: EU-Israel Association Agreement
When did the Council most recently assess whether the actions of Israel in the Palestinian occupied territories comply with the principles of the United Nations Charter, in particular the observance of human rights, democratic principles and economic freedom as required by the EU-Israel Association Agreement?
President-in-Office of the Council. (FI) Mr President, ladies and gentlemen, the Council regularly evaluates the situation in the Middle East, and last did so at its sessions on 17 October and 13 November. It was then that the Council adopted its conclusions on these matters. These explored the Council's position with regard to various issues. Furthermore, contained in them was an expression of concern about Israel, and matters on which it would like Israel to take various forms of action.
The Council raises these matters with Israel within the context of the EU-Israel Association Agreement at meetings held regularly with Israel. An opportunity for this last presented itself at the EU-Israel Association Agreement meeting held on 13 June 2006. A meeting of the Working Party on Human Rights on 7 June 2006 was an opportunity for a more in-depth debate on the EU's particular worries about Israel. Furthermore, the Sub-Committee on Political Dialogue and Cooperation, at its second meeting on 9 November, held a discussion largely devoted to these issues.
Mr President, what is going in Gaza amounts to nothing less than sheer bloody slaughter. Just how many Palestinians have to die before the Council recognises that Israel might be in breach of the human rights requirements of the Association Agreement?
President-in-Office of the Council. (FI) Mr President, Gaza and the Middle East situation was last discussed at the meeting of the General Affairs and External Relations Council held yesterday. At that meeting, conclusions on this situation were adopted.
The Union has been especially worried about the appalling humanitarian situation in Gaza. The Union has provided its own humanitarian aid and has also regularly raised with Israel, in many different contexts, the matter of the measures which are needed to improve the humanitarian situation.
As the author is not present, Question No 11 lapses.
Subject: EU-Balkan relations
Can the European Council state what tangible measures have been made this year in terms of building closer economic and political relations between the European Union and the Balkan States?
President-in-Office of the Council. (FI) Mr President, the Council has worked continuously to ensure that the Union is committed in the future to closer relations between the Western Balkan countries and Europe. It confirmed its complete support in the Salzburg Declaration of March 2006 for the agenda set out at the Thessaloniki Summit in 2003 and for furthering the Stabilisation and Association Process.
One of the major challenges this term has been how to ensure support for the current talks on the status of Kosovo, headed by UN Special Envoy Martti Ahtisaari. The talks have also featured a plan for the EU's future position and presence, especially in the areas of policing, the rule of law and the economy.
Since the referendum in Montenegro and the Republic of Montenegro's declaration of independence, the European Union and its Member States have agreed to develop relations with Montenegro as a sovereign, independent country and have urged both Serbia and Montenegro to continue with their frank and constructive dialogue on future relations.
The Council welcomed the fact that the elections in the Republic of Montenegro went peacefully and without problems, and the recommencement of talks on the Stabilisation and Association Agreement. The Council stressed that the speed of progress of the talks and their conclusion depended in particular on Montenegro's progress in implementing the necessary reforms.
Work has continued on bringing to conclusion the negotiations on the Stabilisation and Association Agreement with Bosnia and Herzegovina. After the elections in early October, the Council emphasised that recently elected political institutions needed to accelerate the implementation of all the reforms that were required for concluding the Agreement. The Council also welcomed the report by Javier Solana and Olli Rehn on a reinforced EU presence in Bosnia and Herzegovina. The purpose of reinforcing its presence is to prepare for, and put into effect, the move away from the current arrangement towards greater local responsibility.
Talks with Serbia will continue once it is seen to be cooperating fully with the International Criminal Court for the former Yugoslavia (ICTY). The Council repeated that a peaceful, prosperous Serbia, one that is a full ally of the European nations, is very important for the stability of the entire region.
In accordance with the commitments made at the Thessaloniki Summit in 2003 and the Salzburg meeting in 2006, the Council has endeavoured to make closer ties to the EU more tangible, by, for example, increasing contact between people by means of agreements that facilitate the issue of visas concluded with all the countries in the Western Balkans. The mandate for negotiations for such agreements was adopted yesterday by the General Affairs and External Relations Council. Similarly, the mandate for negotiations was adopted for readmission agreements with Bosnia and Herzegovina, the Republic of Macedonia in the former Yugoslavia, Montenegro and Serbia. Albania already has a readmission agreement with the EU.
Negotiations with all the Western Balkan countries are to start on 30 November in Brussels. The purpose is to bring the talks to conclusion as soon as possible.
The Council, moreover, supported regional cooperation and the local responsibility of various regional forums, not least the reform of the Central European Free Trade Agreement and its expansion to include all the Balkan countries. The Council welcomed the initialling of the Central European Free Trade Agreement on 9 November in all the countries in the Balkan region, excluding Bosnia and Herzegovina and Serbia. The Council anticipates that the Free Trade Agreement will be signed according to plan on 19 December during the CEFTA Summit in Bucharest.
President-in-Office, thank you for that very comprehensive answer.
I should like to focus on two other areas you spoke about in your response. Firstly, with regard to the role of Martti Ahtisaari in Kosovo and how that links in with the commitments from the European Union under the common foreign and security policy, what kind of money is being given for the rejuvenation of the police force and the judiciary within that area?
Secondly, has there been any further discussion of an idea that originally came from Croatia concerning the creation of a new semi-single market within the former republics of the Yugoslav Republic in order to try and create economic regeneration within that area itself, and has the EU been asked to participate or to advise with regard to any parts of that?
President-in-Office of the Council. (FI) Mr President, we do have to remember that the job being done by Special Envoy Martti Ahtisaari to find a solution to Kosovo's status is under the auspices of the UN. The Union, however, strongly supports Mr Ahtisaari's efforts and hopes that a solution to the question of status will be found. It is very important that stability in the region can be maintained and that long-term preconditions for development can be established. The European Union is preparing for a diverse presence and support in Kosovo even after a decision on its status has been reached.
With regard to the honourable Member's second question, I would refer to my analysis of the Free Trade Agreement in my original answer. Projects connected with the Free Trade Agreement are well along the way, and we are expecting it to be signed this December.
(DE) Madam President-in-Office of the Council, to what extent are the local authorities in the countries of the Western Balkans and also in the countries the President-in-Office mentioned really prepared to work together with the EU on a common foreign and security policy, and particularly on combating organised crime?
President-in-Office of the Council. (FI) Mr President, these matters raised by the honourable Member, the fight against organised crime and the Common Foreign and Security Policy, are naturally essential areas of cooperation in the European Union. Obviously, when the Stabilisation and Association Process or even the membership negotiations process is under way or begins, by then we need to be fully committed to these areas of cooperation too.
As the honourable Member is enquiring as to how strong the commitment is to this on the part of the authorities in the Western Balkan countries, then it really has to be said that there are certainly differences in attitude between the countries in this area.
Subject: EU energy efficiency programmes
Can the Council state what measures it is pursuing at an EU level to promote energy efficiency programmes?
President-in-Office of the Council. (FI) Mr President, ladies and gentlemen, the Community's energy policy is based on the third pillar: security of supply, competitiveness and environmental sustainability. Energy efficiency is a way to promote the achievement of these three main objectives of the Community's energy policy. This we are aiming to bring about by, for example, improving security of supply by reducing our dependence on outside sources. In the same way, it is important to boost competitiveness in the European Union, so that new energy efficiency technologies can be developed, the position of industry in the Union in the field of energy-efficient products and services reinforced, and energy costs for companies and the authorities cut. To achieve these goals we also need to promote environmental sustainability, to reduce greenhouse gas emissions and the other adverse effects on the environment which result from the use of some forms of energy.
Energy efficiency and energy saving may be regarded as both the cornerstone of the Community's energy policy and a priority goal, which the Council has been committed to for a long time now. This commitment is clearly reflected in the legislative measures and other measures which have recently been adopted or which are to be adopted in the Council's conclusions on energy efficiency and energy saving and in the conclusions by the Presidency adopted at the March and June 2006 European Council meetings.
Regarding research and development, the Council would like to refer the honourable Member to the proposals for the Seventh Framework Programme, about which there have been intensive discussions between the European Parliament and the Council. Energy efficiency is one of the objectives in the field of energy that we intend to promote. Special attention is to be paid to coordination of the views on the reasonable and efficient use of energy in the framework programme and in other Community policies and programmes.
As you will certainly know, the Council for its own part has already approved the results of the tripartite negotiations held on 26 October, meaning that efforts to reach agreement on the Seventh Framework Programme will be made at second reading. I believe that the Council and Parliament will continue to cooperate successfully and that it will be possible to adopt the Seventh Framework Programme by the end of this year.
You will also certainly be aware of the Competitiveness and Innovation Framework Programme for the period 2007-2013, which was recently adopted and will be published in the Official Journal of the European Communities in the very near future. The budget for the 'Intelligent Energy - Europe' programme under the Competitiveness and Innovation Framework Programme is bigger than before, so it will help to make it easier to implement concrete action in the field of energy efficiency.
Among the legislative measures and other measures which have recently been adopted or which are to be adopted soon, it is worth mentioning in particular the European Parliament and Council Directive of 2005 for the setting of ecodesign requirements for energy-using products and the European Parliament and Council Directive of 2006 on energy end-use efficiency and energy services. These two ambitious legal instruments, combined with the measures contained in the Action Plan on energy efficiency adopted by the Commission, will promote the realisation of the potential energy saving figure of 20% proposed by the Commission by the year 2020.
At its meeting of 23 November, the Council will hold a general discussion on the Commission document 'Action Plan for Energy Efficiency: Realising the potential' and adopt its conclusions on it. These conclusions will help serve as the basis for the Council's instructions to the Commission, the Member States and other stakeholders for implementing the measures contained in the Commission's Action Plan. Implementation of many of the measures proposed in the Commission's Action Plan is one of the Council's priority areas over the next few years.
deputising for the author. - President-in-Office, thank you for the response to the question. I have two very brief supplementaries in regard to that.
President Barroso said here today in Parliament that climate change and energy are some of the main challenges facing the European Union over the next ten years. One of the elements relating to energy efficiency is that if you turn off your television properly instead of leaving it on standby, you can save 25% of the electricity that is normally used for a television. Maybe, when we speak about design and energy-efficient design, those kinds of design features should be taken out of televisions and radios and computers, so that there is no standby.
Secondly, concerning the Stern report on economic environmental matters, I know you cannot speak on behalf of Finland but I also know it has one of the best records on alternative energy use and recovery of energy. The Stern report is quite explicit on the economic savings that can be made with regard to energy efficiency. Can we see legislative programmes directed towards that?
President-in-Office of the Council. (FI) Mr President, climate change has become a more and more important issue over time, not only in internal debates in the European Union, but also in the Union's relations with third countries, and it was, for example, significant that the subject of climate change was likewise highlighted in the ASEM Summit resolution. Similarly, climate policy will be on the agenda at the European Council held next spring.
The International Energy Agency has predicted that world energy consumption in the last 30 years would have grown by around a third if measures had not been taken to increase energy efficiency. That shows that such measures result in reduced growth in the use of energy, so it is important to put them into effect. As far as the Union is concerned, it still has to be said that there are major differences between the Member States regarding the extent to which measures to boost energy efficiency have or have not been taken.
Subject: EU aid to Mozambique
Can the Council state how much money the European Union, through its development aid programmes, has given to help the people of Mozambique in the year 2006?
President-in-Office of the Council. (FI) Mr President, ladies and gentlemen, the Community's programme of development cooperation with Mozambique, as with the other African, Caribbean and Pacific States, is accomplished via the European Development Fund. The Fund's deployment is the responsibility of the Commission, which is the proper body to answer this question.
I can nevertheless say that Mozambique is one of the largest EU development cooperation recipient countries among the ACP countries, and its share of EDF funding is also one of the biggest in Africa. According to the information that we have received, appropriations for Mozambique this year will be approximately EUR 165 million. The proper body to provide information on EDF payments is the Commission, so I suggest that the honourable Member consults the competent body on this matter also.
deputising for the author. - I just wish to say that I understand that there is a cross-over here between the different rules. However, Mozambique is Ireland's biggest destination for development aid money and the reason is that the Irish Government works very closely with the Clinton Foundation in tackling disease, including AIDS, as well as giving education on the ground.
Would the Council consider giving more support to foundations like the Clinton Foundation, which has proven to be so successful in individual countries?
President-in-Office of the Council. (FI) Mr President, Mozambique's significant position as a recipient of development cooperation is obviously a clear reflection of the peaceful development that has taken place there and the successful transition which the country has gone through in the last 15 years since the conflict.
With regard to the honourable Member's mention of additional funding from the EDF or the Community budget for the Clinton Foundation, this is naturally the responsibility of the Commission. I might say, however, that, to the best of my belief, several Member States also support work of this nature within the context of their national development cooperation programme, and, as the honourable Member referred to the example of Ireland, as minister responsible for development cooperation in Finland, I might add that Mozambique also plays an important role in Finland's programme of bilateral development cooperation.
The presence of the European Union in Mozambique, in the shape of the Community and the Member States, is therefore important on the whole, because, as I have said, appropriations for Mozambique in the Community budget will be EUR 165 million this year, and the national presence of the Member States and the contribution they make are also undoubtedly considerable.
Question No 15 has been withdrawn.
Subject: Iceland
What negotiations has the Council had with the Republic of Iceland regarding the slaughter of whales?
President-in-Office of the Council. (FI) Mr President, ladies and gentlemen, the Council is aware that Iceland has said it is recommencing commercial whaling despite the International Whaling Commission's moratorium on whaling, in effect since 1984. This issue was discussed at the meeting of the Environment Council on 23 October under 'any other business'.
On 10 October 2002 Iceland rejoined the International Convention for the Regulation of Whaling of 1946, although it expressed reservations with respect to the whaling moratorium. As the honourable Member knows, membership of the International Whaling Commission is open to every country officially aligned to the 1946 Convention. Each Member State can decide itself whether to join an international convention devoted to matters that do not fall within the exclusive competence of the Community. Up till now 18 Member States of the European Union have joined the Convention, and they are also members of the International Whaling Commission.
The Commission has pledged to protect whales, as endorsed in the Habitats Directive. The Directive provides for high levels of protection for whales, at the same time banning any deliberate hunting and killing of whales in Community waters. In addition, the import of whale meat and other whale-derived products into the Community for primarily commercial purposes is tightly restricted under Council Regulation (EC) No 338 of 1977.
When Iceland declared that it would recommence commercial whaling, 15 EU Member States that belong to the International Whaling Commission and the European Commission, together with Australia, the United States of America and eight other like-minded countries, made official contact with Reykjavik, urging Iceland to comply with the moratorium and end its commercial whaling activities.
I thank the President-in-Office for her answer. It was perhaps more than I expected and I am very grateful.
Iceland, as she and everyone here knows, is not a member of the European Union; it is, however, a member of EFTA and a member of Schengen - although that is obviously not related to this. However, it really proves the point that Iceland has close connections with the EU. I would urge the President-in-Office, in the time that she and her successors have left, to do everything they can to urge Iceland to not continue with the unnecessary and, I would say, cruel slaughter of one of the world's great mammals for unproven reasons. I applaud what the President-in-Office has said about not allowing whaling in Community waters and banning the import of whale products.
Keep up the good work and push the Icelandic authorities even further.
President-in-Office of the Council. (FI) Mr President, the question is actually not so much a question as a comment, and you have my sincerest thanks for that. I would nevertheless still like to mention some forthcoming measures that are presently being discussed with regard to this matter, in particular by the International Whaling Commission. Its next yearly meeting is in the United States of America next May, and we can be absolutely certain that at least the countries that share the Union's strongly adverse view of this will want to see a debate on Icelandic fishing, so this issue will be very much on the agenda.
Questions which had not been answered for lack of time would receive written answers (see Annex).
That concludes Question Time.